Case: 12-60497       Document: 00512212706         Page: 1     Date Filed: 04/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 18, 2013
                                     No. 12-60497
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ZAYED H.M. IQBAL,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A029 770 827


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Zayed H. M. Iqbal, a native and citizen of Bangladesh, petitions this court
for review of an order of the Board of Immigration Appeals (“BIA”) denying an
untimely motion to reopen his immigration proceedings. Iqbal entered this
country without inspection in September 1989. He did not seek any form of
immigration relief but instead agreed to depart voluntarily on or before
December 12, 1989, or face deportation to Bangladesh. Iqbal did not depart as
stipulated and, in October 2011, he moved to reopen the 1989 proceedings.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60497     Document: 00512212706      Page: 2    Date Filed: 04/18/2013

                                  No. 12-60497

      Iqbal argues that the BIA abused its discretion by failing to find that he
has demonstrated a prima facie fear of persecution based on changed country
conditions in Bangladesh. He contends that he fled Bangladesh in 1989 due to
fear of persecution by the Jatiya Party but that the current situation in
Bangladesh is such that he fears persecution by members of the Awami League,
who now control the country. He contends that he has established a prima facie
case for asylum, withholding of removal, and withholding of removal under the
Convention Against Torture (“CAT”), and that he has demonstrated exceptional
circumstances warranting a favorable discretionary grant of asylum.
      An alien must file a motion to reopen within 90 days of the date on which
the final administrative decision is entered. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.
§ 1003.2(c)(2). This timing requirement does not apply if the request for relief
“is based on changed country conditions arising in the country of nationality or
the country to which removal has been ordered, if such evidence is material and
was not available and would not have been discovered or presented at the
previous proceeding.” § 1229a(c)(7)(C)(ii); § 1003.2(c)(3)(ii). A motion to reopen
must be based on new evidence and must make a prima facie showing of
eligibility for the underlying relief sought. See INS v. Abudu, 485 U.S. 94, 104
(1988); see § 1003.2(c)(1). We review the denial of a motion to reopen under a
“highly deferential abuse-of-discretion standard, regardless of the basis of the
alien’s request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
2009). In this case, the BIA affirmed the decision of the immigration judge (“IJ”)
without opinion; therefore, we review the IJ’s factual findings and legal
conclusions. Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004).
      We note that portions of the brief submitted by Iqbal’s attorney are not
relevant to this case. We agree with the IJ’s determination that the evidence
submitted in support of the motion to reopen establishes a continuing history of
persecution in Bangladesh, rather than a change in the country’s conditions.
Thus, the BIA did not abuse its discretion in denying the untimely motion to

                                         2
    Case: 12-60497    Document: 00512212706     Page: 3   Date Filed: 04/18/2013

                                 No. 12-60497

reopen the deportation proceedings. See Panjwani v. Gonzales, 401 F.3d 626,
632-33 (5th Cir. 2005). Because Iqbal has not demonstrated changed country
conditions, we do not address his arguments that he has established prima facie
eligibility for asylum, withholding of removal, and withholding of removal under
the CAT. See INS v. Orlando Ventura, 537 U.S. 12, 16-17 (2002). The petition
for review is DENIED.




                                       3